IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

TYRONE L. SMITH,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4352

DIANE ANDREWS, UNION
CORRECTIONAL INSTITUTION,
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed March 16, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Tyrone L. Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Randall L. Page, Jr., Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

RAY, BILBREY, and JAY, JJ., CONCUR.